DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/17/2022 together with examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection have been herein withdrawn.
 The elected species are found allowable and the examination extended to all species, thus, claims 54-55 and 67 are rejoined for examination.
Claims 49-60, 63, 65-73 are pending and examination.

Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11166935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alyson Dilena on 08/08/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 49, claim 49 is amended as:
49. A pouch designed for administration of an active ingredient in the oral cavity, the pouch containing a matrix composition comprising:
powdered granules comprising a combination of 
an amount of one or more cannabinoids; and 
a water-insoluble composition comprising microcrystalline cellulose (MCC),
wherein the matrix composition further comprises a water-soluble composition comprising one or more sugar alcohols, and wherein the pouch comprises a water-permeable membrane.

Claims 51-53, cancel claims 51-53.
Claim 54, line 2, before “comprises”, insert ---further---.
Claims 56-57, cancel claims 56-57.
Claim 68, line 2, before “comprises”, insert ---further---.
Claims 69-70, claims 69-70 are amended as:
69. A pouch designed for administration of an active ingredient in the oral cavity, the pouch containing a matrix composition comprising:
a powder composition comprising
an amount of one or more cannabinoids;
a water-soluble composition comprising one or more sugar alcohols; and 
a water-insoluble composition comprising microcrystalline cellulose (MCC), 
wherein the pouch comprises a water-permeable membrane.

70. A pouch designed for administration of an active ingredient in the oral cavity, the pouch containing a powdered matrix composition comprising:
an amount of one or more cannabinoids;
a water-soluble composition comprising one or more sugar alcohols; and
a water-insoluble composition comprising microcrystalline cellulose (MCC), 
wherein the one or more cannabinoids is physically or chemically bound to at least a part of the powdered matrix composition acting as a carrier, and wherein the pouch comprises a water-permeable membrane.

New claims 74-78, add new claims 74-78:
74. The pouch according to claim 69, wherein the one or more cannabinoids is physically or chemically bound to at least a part of the matrix composition acting as a carrier.

75. The pouch according to claim 69, wherein the matrix composition comprises said water-insoluble composition in an amount of between 1 and 80 percent by weight of said matrix composition.

76. The pouch according to claim 70, wherein the one or more cannabinoids comprises cannabidiol and/or tetrahydrocannabinol.

77. The pouch according to claim 70, wherein the pouch further comprises a humectant.

78. The pouch according to claim 70, wherein the powdered matrix composition has an average particle size between 1 and 1200 micrometers. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant’s claimed invention is narrowed down so it Is not obvious in view of arts of record.  Since there is no other outstanding issue remaining, claims 49-50, 54-55, 58-60, 63, 65-78 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 49-50, 54-55, 58-60, 63, 65-78 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613